      Case 1:20-cv-00717-CCC-MA Document 67 Filed 03/02/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HILTON MINCY,                              :   CIVIL ACTION NO. 1:20-CV-717
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
TOM WOLF, et al.,                          :
                                           :
                   Defendants              :

                                 MEMORANDUM

      Plaintiff Hilton Mincy, a prisoner presently incarcerated at the State

Correctional Institution at Huntingdon in Huntingdon, Pennsylvania, filed the

above-captioned action pursuant to 42 U.S.C. § 1983 challenging the policies,

procedures, and practices applicable to the Department of Corrections’ facilities

as they relate to the Covid-19 pandemic at SCI Huntingdon. (Doc. 1). Presently

pending before the court are defendants’ motion to dismiss the original complaint

and various motions filed by plaintiff requesting to supplement his complaint or to

file various amended complaints, the most germane motion being plaintiff’s recent

motion for leave to file the second amended complaint. (Doc. 44.)

      Federal Rule of Civil Procedure 15(a) provides that when more than twenty-

one days have elapsed since the defendants have filed a responsive pleading or

motion, a plaintiff may only amend his or her complaint “with the opposing party’s

written consent or the court’s leave,” which should be freely given. Fed. R. Civ. P.

15(a)(2). Although it does not appear that plaintiff has sought or obtained the

defendants’ consent, the defendants have not opposed any of plaintiff’s attempts to
      Case 1:20-cv-00717-CCC-MA Document 67 Filed 03/02/21 Page 2 of 3




supplement or amend his complaint. The second amended complaint clearly and

concisely lays out plaintiff’s claims for relief, and the court therefore grants leave for

it to be filed. The previous motions filed by the parties regarding plaintiff’s prior

complaints or supplements will be denied as moot.1

      Federal law requires the court to screen plaintiff’s second amended

complaint for sua sponte dismissal and to dismiss any claim that fails to state a claim

upon which relief may be granted under Federal Rule of Civil Procedure 12(b)(6) or

to dismiss any defendant who is immune from suit. See 28 U.S.C. § 1915A.

Defendants Wolf and Levine have previously moved to dismiss the complaint

because plaintiff failed to allege their personal involvement in his alleged claims,

and the court is mindful of those arguments in its review of the second amended

complaint.

      In it, plaintiff alleges that Governor Wolf has described prisons as a

population vulnerable for Covid-19 and that former Secretary of the Department of

Health Levine has designated prisons as long term care facilities. (Doc. 54 at 15-16.)

He also alleges that they have refused to implement the testing of all inmates at SCI

Huntingdon. (Id. at 16.)




      1
         These motions include plaintiff’s motion to supplement the original
complaint (Doc. 13), defendants’ motion to dismiss the original complaint (Doc. 21),
plaintiff’s motion to supplement the amended complaint (Doc. 27), plaintiff’s motion
for extension of time to oppose the motion to dismiss the original complaint (Doc.
28), plaintiff’s motion to strike defendants’ brief in support of their motion to
dismiss (Doc. 41), and plaintiff’s motion to withdraw his first amended complaint
(Doc. 47).


                                            2
      Case 1:20-cv-00717-CCC-MA Document 67 Filed 03/02/21 Page 3 of 3




      “A defendant in a civil rights action must have personal involvement in the

alleged wrongs; liability cannot be predicated solely on the operation of respondeat

superior.” Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir. 1988) (citing Parratt

v. Taylor, 451 U.S. 527, 537 n.3 (1981); Hampton v. Holmesburg Prison Officials, 546

F.2d 1077, 1082 (3d Cir.1976)). “Personal involvement can be shown through

allegations of personal direction or of actual knowledge and acquiescence.

Allegations of participation or actual knowledge and acquiescence, however, must

be made with appropriate particularity.” Id. at 1208.

      Plaintiff’s claims against Defendants Wolf and Levine are insufficient

because he fails to allege their personal involvement in the Covid-19 management

and response at SCI Huntingdon. To the contrary, plaintiff alleges that it is

Defendants Secretary Wetzel, Superintendent Kauffman, and Deputy

Superintendents Kohler and Walters who develop and implement the DOC’s

policies and procedures related to the Covid-19 pandemic at SCI Huntingdon. (See

Doc. 54 at 5-7.) For this reason, the court will dismiss these defendants without

prejudice for failure to state a claim upon which relief may be granted and deny as

moot their motion to stay discovery pending disposition of their motion to dismiss

the complaint as well as plaintiff’s motion to strike their motion to stay. (Docs. 31,

39.) A separate order shall issue.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:       March 2, 2021
